Case 5:21-cv-01472-JMG Document1 Filed 03/31/21 Page 1 of 11

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CAROLYN K. GUNDEL : CIVIL ACTION — LAW
2485 Croll School Road :
York PA 17403,
Plaintiff :
: NO.
VS. :
MANOR TOWNSHIP
950 West Fairway Drive :
Lancaster, PA 17603 and : JURY TRIAL DEMANDED
TODD GRAEFF,
950 West Fairway Drive
Lancaster, PA 17603

Defendants

COMPLAINT
NOW COMES, the Plaintiff, Carolyn K. Gundel, by and through counsel, filing this

Complaint and, in support thereof, states that:

JURISDICTION AND VENUE
1. This Honorable Court has jurisdiction pursuant to 28 U.S.C_A. $1317 and $1367 in
that this action arises under the laws of the United States and all other claims are so related to the
claims within the court’s original jurisdiction that they form part of the same case or controversy
under Article III of the United States Constitution.
2. Venue is appropriate in this judicial district pursuant to 28 ULS.C_A, $1397 (a) in that
all or a substantial part of the events or omissions that give rise to this Complaint occurred within

this judicial district.

 

 
Case 5:21-cv-01472-JMG Document1 Filed 03/31/21 Page 2 of 11

3. Administrative remedies have been exhausted before the Equal Employment

Opportunity Commission and a Notice of Right to Sue letter was issued.
PARTIES

4. The Plaintiff, Carolyn K. Gundel, is an adult individual maintaining a principal
residence at 2485 Croll School Road in York County, Pennsylvania.

5. The Defendant, Manor Township, Lancaster County, Pennsylvania (hereinafter
referred to as “Manor Township”) is a duly organized and existing Pennsylvania municipality
maintaining a principal place of business at 950 West Fairway Drive in Lancaster County,
Pennsylvania.

6. The Defendant, Todd Graeff, is an adult individual maintaining a business address at

950 West Fairway Drive in Lancaster County, Pennsylvania.

FACTS COMMON TO ALL COUNTS

7. The Plaintiff, Carolyn K. Gundel, is a female born in 1955. She is currently sixty-
five (65) years of age.

8, At all times relevant hereto, the Defendant, Manor ‘Township, acted by and through
its duly authorized agents, servants, workmen and employees, including the Defendant, Todd
Graeff, who in turn acted within the course and scope of their authority.

9, At all times relevant hereto, the Defendant, Todd Graeff, was and continues to be an
employee of the Defendant, Manor Township, serving in the position of Chief of Police.

10. On or about April 10, 1997, the Plaintiff Carolyn K. Gundel was hired by the Manor
Township Police to work as a police officer in the police department.

11. At the time of her hiring as a police officer in Manor Township, the Plaintiff,

Carolyn K. Gundel war forty-one (41) years of age.

 
Case 5:21-cv-01472-JMG Document1 Filed 03/31/21 Page 3 of 11

12. ‘In or about January of 2008, the Plaintiff, Carolyn K. Gundel, was promoted to the
position of sergeant. The position of sergeant has a higher pay grade than a patrol officer.

13. Manor Township employs more than twenty (20) people.

14. Of those, twenty (20) officers are employed by the police department and the
Plaintiff, Carolyn K. Gundel, is the oldest police officer employed by the police department,
although she is not currently eligible to retire with a full pension.

15. During the course of her employment as a police officer by the Defendant, Manor
Township, the Defendant, Todd Graeff told the Plaintiff, Carolyn K. Gundel, that if he had been the
chief of police at the time she was hired, he would not have hired her due to her age.

16. In or about November 2019, the Board of Supervisors for the Defendant, Manor
Township, agreed to add an additional police officer to the police department.

17, On or about January 29, 2020, the Defendant, Todd Graeff, in his capacity as Chief
of Police, issued an email to the entire police department indicating that the department would be
offering promotions and hiring if one of three eligible police officers signed an intent to retire by
the end of calendar year 2022 provided the letter of intent was submitted on or before June 1, 2020.

18. At the time of the issuance of the email of January 29, 2020, the Plaintiff, Carolyn K.
Gundel, was one of the three officers eligible to retire by the end of 2022, and was the oldest of the
three officers.

19. The Plaintiff, Carolyn K. Gundel, did not advise the Defendant, Manor Township, or
the Defendant, Todd Graeff that she intended to retire or that she would sign the intent to retire.

20, =‘ The Plaintiff, Carolyn K. Gundel, believes and therefore states that the Defendant,

Manor Township, and the Defendant, Todd Graeff, knew that the Plaintiff did not intend to retire,

 

 
Case 5:21-cv-01472-JMG Document1 Filed 03/31/21 Page 4 of 11

and therefore began to execute a plan to make the Plaintiff’s working conditions difficult and force
her to retire.

21, On or about April 2, 2020, the Plaintiff, Carolyn K. Gundel was notified that a
complaint had been filed against her by two other officers within the department, Colleen Tatara
and Troy Rodgers, falsely accusing her of harassment, bullying behavior, unprofessional conduct
and improper conduct towards the officers.

22. The alleged events that were the subjects of the complaints by Colleen Tatara and
Troy Rodgers allegedly occurred in February of 2020.

23. On or about April 11, 2020, a third police officer named Brian Liddick also filed a
complaint against the Plaintiff alleging she engaged in harassing, bullying and unprofessional
behavior.

24. The Plaintiff, Carolyn K. Gundel, believes and therefore states the aforementioned
complaints were submitted by the named officers at the direction and/or of the Defendants, Manor
Township and Todd Graeff, for the purposes of create a situation to justify disciplining the Plaintiff
and exerting pressure on her to retire.

25. On June 10, 2020, nine (9) days after the notice of intent to retire was to be
submitted according to the email of January 29, 2020, the Plaintiff, Carolyn K. Gundel was notified
by the Defendant, Todd Graeff, that a total of three complaints had been filed against her by
Officers Tatara, Rodgers and Liddick, alleging, among other things, ongoing unprofessional
behavior, hostile work environment, harassment, retaliation, bullying behavior and improper
conduct towards department officers.

26. The three (3) complaints that the Plaintiff, Carolyn K. Gundel was notified about on

June 10, 2020 cited incidents allegedly occurring between June 17, 2019 and March 28, 2020,

 
Case 5:21-cv-01472-JMG Document1 Filed 03/31/21 Page 5 of 11

27. ‘The Defendants offered no explanation as to why they waited more than a year to
discipline the Plaintiff, Carolyn K. Gundel, for some of the alleged events.

28. The Plaintiff, Carolyn K. Gundel, denies the allegations against her in each of the
complaints and contends they are being used as a pretext by the Defendant, Manor Township, and
the Defendant, Todd Graeff, to make the Plaintiff's working conditions intolerable and to compel
her to retire.

29. On June 16, 2020, the Plaintiff, Carolyn K. Gundel, was notified that, as a result of
the aforementioned complaints, she was being disciplined and that her discipline would include a
reduction in rank of two ranks to patrol officer and a seven (7) day suspension.

30. The Manor Township’s police department includes the positions of patrol officer,
corporal, and sergeant. As a result, the Plaintiff's demotion included a reduction of two (2) ranks
from sergeant to patrol officer with a reduction in pay.

31. Pursuant to the proposed discipline, the Plaintiff, Carolyn Gundel, was scheduled to
be demoted effective July 4, 2020 and the suspension was to be without pay over a period of seven
(7) twelve-hour days at a time and date to be determined by the Defendant, Todd Graeff.

32. At the time of the discipline, however, the Defendant, Todd Graeff, specifically
stated the Defendant, Manor Township, “does not want to negatively affect your pension.”
Therefore, the Defendant, Todd Graeff told her the Township offered a potential resolution being
that if she signed a Letter of Intent to Retire with retirement being effective April 30, 2022, the
Township would withdraw the demotion and reduce the suspension to four (4) days.

33. Asa result of the foregoing, the Defendant, Manor Township and the Defendant,

Todd Graeff, clearly indicated the Plaintiffs discipline was directly to her retirement.

 

 

 
Case 5:21-cv-01472-JMG Document1 Filed 03/31/21 Page 6 of 11

34. Further, the Township’s offer included a creation of an administrative sergeant
position that would answer directly to the Chief of Police. The sergeant administrative position
would not supervise any officers,

35. Prior to the discipline, the Plaintiff, Carolyn K. Gundel, supervised other officers.

36. On June 18, 2020, two days after the Notice of Discipline, Chief Todd Graeff issued
an email to the Plaintiff copied to the Township Manager with the subject line of “letter of
retirement.” In the email, the Chief of Police wrote “I will be on vacation Friday, June 19", so
please just place your Letter of Intent to Retire on my desk. You should probably seal it in an
envelope for privacy.”

37. Due to her decision not to submit my Letter of Intent to Retire on June 14, 2020, the
Plaintiff recetved a memorandum from the Chief of Police with the subject line, “demotion in
serving suspensions.” In the memo it states, “you will be demoted from sergeant to officer, as such
as your pay will be reduced from your base salary of approximately $94,340.90 to $85,794.45.”

38. Additionally, the Defendant, Todd Graeff decided that the Plaintiff would serve an
84-hour (7 day) suspension without pay beginning on Monday, July 13, 2020 through Thursday,
July 23, 2020.

39. Further during the suspension period, the Plaintiff was required to turn in her duty
weapon, her identification and her badge.

40. The Plaintiff was further directed that upon her return on Monday, July 27, 2020, she
was to have any and all sergeant rank insignia removed from her uniforms, jackets, etc.

41. Finally, the Plaintiff was notified that her schedule would be modified as a result of

the purported discipline.

 
Case 5:21-cv-01472-JMG Document1 Filed 03/31/21 Page 7 of 11

42. For a period of approximately nine (9) to ten (10) years prior to her demotion, the
Plaintiff worked a shift of 12:00 p.m. to 12:00 a.m.

43. As a direct result of her demotion, the Plaintiff's working shifts were changed to
alternating shifts of 6:00 a.m. to 6:00 p.m. or 6:00 p.m. to 6:00 a.m.

44, With full knowledge of the Defendants’ intent to force the Plaintiff, Carolyn K.
Gundel to retire, on June 24, 2020 the Defendant, ‘Todd Graeff, issued an email to the entire police
department advising the officers that a corporal/sergeant promotional written test would be held on
September 3, 2020.

45. On July 22, 2020, the Chief of Police issued another email to the entire police
department notifying it that effective on July 27, 2020 Corporal Mark Burkholder was going to be
assigned at the position of acting sergeant and as such will have the title sergeant to include all
rights and authority that goes with the position.

46. Acting Sergeant Burkholder is a male who is less than 50 years of age and has
worked in the police department less time than the Plaintiff has.

47, Since the date of the Plaintiffs demotion, four (4) younger officers have received
promotions with two (2) receiving promotions to corporal and two (2) receiving promotions to
sergeant.

48. As a result of the foregoing, Defendant, Manor Township, by and through its
employee and agent, Chief Todd Graeff, have engaged in a course of conduct beginning in or about
January 2020 and culminating with a reduction in rank and suspension in July 2020 to discriminate
against the Plaintiff due to her age (64 years of age), her gender (female) and her disability

(diabetes) in an effort to force her to leave the police department.

 
Case 5:21-cv-01472-JMG Document1 Filed 03/31/21 Page 8 of 11

49. The Plaintiff, Carolyn K. Gundel, is a member of a protected class or classes, to wit:
age,

50. The Plaintiff is qualified for the position of sergeant in the police department, and
has been the subject of adverse employment action despite being qualified, and it was under
circumstances giving rise to an inference of discrimination in that the department has subsequently
promoted a younger male with qualifications similar to those the Plaintiff already possess and has
filled the position with a person younger than the Plaintiff.

51. Asaresult of the foregoing, Plaintiff believes the conduct of the Defendant, Manor
Township, constitutes a violation of the Age Discrimination and Employment Act of 1967
CADEA”), 29 U.S.C. § 621-634, and the Pennsylvania Relations Act, 43 Pa.C.S. § 951-963.

COUNT I
THE AGE DISCRIMINATION AND EMPLOYMENT ACT OF 1967 PLAINTIFF,
CAROLYN K. GUNDEL v. DEFENDANT, MANOR TOWNSHIP

52. The Plaintiff, Carolyn K. Gundel, hereby incorporates by reference her allegations
contained in paragraphs 1-51 as if set forth in full herein.

53. The Plaintiff, Carolyn K. Gundel, is a member of a protected class in that she is over
forty (40) years of age.

34. The Plaintiff, Carolyn K. Gundel, is qualified for her continued employment as a
sergeant within the Manor Township Police Department.

55. By its actions as aforesaid, the Defendant, Manor Township, engaged in adverse
employment action against the Plaintiff, Carolyn K. Gundel.

56. By its actions as aforesaid, the Defendant, Manor Township, created a hostile work

 
Case 5:21-cv-01472-JMG Document1 Filed 03/31/21 Page 9 of 11

environment for the Plaintiff, Carolyn K. Gundel, that included pressuring her to retire by
attempting to discipline her without just cause, demoting her, changing her hours, and taking away
her supervisory authority.

57. As a direct and proximate result of the actions of the Defendant, Manor Township,
the Plaintiff, Carolyn K. Gundel, has suffered damages in the form of lost back wages, lost future
wages, emotional distress, and costs and attorneys’ fees.

58. Further, due to the intentional severe and outrageous conduct of the Defendant, Manor
Township, the court should order an award of punitive damages.

WHEREFORE, the Plaintiff, Carolyn K. Gundel, respectfully requests this Honorable Court
to enter judgment in her favor and against the Defendant, Manor Township, for compensatory
damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00); punitive damages
for the willful, extreme and outrageous conduct of the Defendant, Manor Township, the costs of
suit and reasonable attorney’s fees, and such other relief as the court may deem appropriate.

COUNT II
PENNSYLVANIA HUMAN RELATIONS ACT, 43 Pa.C.S. §§ 951-963

PLAINTIFF, CAROLYN K. GUNDEL V. DEFENDANT, MANOR TOWNSHIP

59. The Plaintiff, Carolyn K. Gundel, hereby incorporates by reference the allegations
contained in paragraphs 1 through 58, as if set forth in full herein.

60. The Plaintiff, Carolyn K. Gundel, was an “employee” of the Defendant, Manor
Township as that term is defined in the Pennsylvania Human Relations Act, 43 P.S. § 954.

61. The Defendant, Manor Township, was an “employer” of the Plaintiff, Carolyn K.

Gundel, as that term is defined in the Pennsylvania Human Relations Act, 43 P.S, § 954.

 

 

 
Case 5:21-cv-01472-JMG Document1 Filed 03/31/21 Page 10 of 11

62. The Pennsylvania Human Relations Act guarantees the Plaintiff, Carolyn K. Gundel,
the right to be free from unlawful discriminatory practices in employment.

63. The Pennsylvania Human Relations Act prohibits employers from engaging in
unlawful discrimination on the basis of age.

64, The Defendant, Manor Township, by its actions as stated aforesaid, violated the
provisions of the Pennsylvania Human Relations Act by discriminating against the Plaintiff,
Carolyn K. Gundel, on the basis of age.

65, As a direct and proximate result of the actions of the Defendant, Manor Township
the Plaintiff, Carolyn K. Gundel, has suffered damages in the form of lost back pay, lost front pay,
and attorney’s fees and costs.

WHEREFORE, the Plaintiff, Carolyn K. Gundel, respectfully requests this Honorable Court
to enter judgment in her favor and against the Defendant, Manor Township for compensatory
damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00); the costs of suit
and reasonable attorney’s fees; and such other relief as the court may deem appropriate.

COUNT IIT
PENNSYLVANIA HUMAN RELATIONS ACT, 431 Pa.C.S. § 951-963
PLAINTIFF, CAROLYN K. GUNDEL V. DEFENDANT, TODD GRAEFF

66. The Plaintiff, Carolyn K. Gundel, hereby incorporates by reference the allegations
contained in paragraphs 1 through 65 as if set forth in full herein.

67. By his actions aforesaid, the Defendant, Todd Graeff, aided, abetted, incited, and
compelled the Defendant, Manor Township, in the doing of unlawful discriminatory acts against the

Plaintiff, Carolyn K. Gundel,

10

 
Case 5:21-cv-01472-JMG Document1 Filed 03/31/21 Page 11 of 11

68. Asa direct and proximate result of the actions of the Defendant, Todd Graeff, the
Plaintiff, Carolyn K. Gundel, has suffered damages in the form of lost back pay, lost front pay, and
attorney’s fees and costs.

WHEREFORE, the Plaintiff, Carolyn K. Gundel, respectfully requests this Honorable Court
to enter judgment in her favor and against the Defendant, Todd Graeff, for compensatory damages
in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00); the costs of suit and
reasonable attorney’s fees; and such other relief as the court may deem appropriate.

Respectfully submitted,

  
   
    
  

a rs

ee
age, Gavi ¢ Attorney I.D. No, 52827
0 Berks ire Blvd, Suite 201
yomissing, PA 19610
(610) 372-7700
jgavin@masanobradley.com
Attorneys for Plaintiff, Carolyn K. Gundel

 

11

 
